Citation Nr: 1423296	
Decision Date: 05/22/14    Archive Date: 05/29/14

DOCKET NO.  11-21 104	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1. Entitlement to service connection for bilateral hearing loss disability.

2. Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Matthew Schlickenmaier, Associate Counsel





INTRODUCTION

The appellant had active service from May 1985 to April 1989.  He also had a period of service from January 1991 to December 1992 for which a discharge under other than honorable conditions was issued.  Service for the later period of service was determined to be dishonorable for compensation purposes.

This matter comes before the Board of Veterans' Appeals (Board) on an appeal from a November 2009 rating decision issued by the Regional Office (RO) in North Little Rock, Arkansas. 

In addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's claim.  A review of the documents in such file reveals a May 2014 appellate brief.  All other documents are either duplicative of the evidence in the claims file or irrelevant to the issues on appeal.  


FINDINGS OF FACT

1. The appellant does not have hearing loss disability.  

2. The Veteran's tinnitus is not causally related to valid service.  


CONCLUSIONS OF LAW

1. The claimed bilateral hearing loss disability was not incurred in, or aggravated by, his service, and claimed sensorineural hearing loss (organic disease of the nervous system) is not presumed to be related to service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.385 (2013).

2. Tinnitus was not incurred in or aggravated by his active service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met. There is no issue as to providing an appropriate application form or completeness of the application.  In July 2009, VA notified the Veteran of the information and evidence needed to substantiate his claim, to include notice of what part of that evidence is to be provided by the claimant, and notice of what part VA will attempt to obtain.  The issues were readjudicated in July 2011.

VA fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim, and as warranted by law, affording VA examinations.  There is no evidence that additional records have yet to be requested, or that additional examinations are in order.  In September 2009, VA notified the Veteran that VA had scheduled him for an audiological examination later that month.  The Veteran did not appear for the examination.  In July 2011, VA provided the Veteran with another opportunity for a VA examination, which he attended.  For reasons discussed below, the Board finds that examination was adequate.  Although the Veteran's representative argued in the May 2014 appellate brief that the July 2011 examination is not contemporaneous and therefore the Veteran should be provided with another examination, the current appeal involves issues of service connection, not increased rating.

Additionally, although the record shows that the Veteran is in receipt of Social Security Administration disability benefits, there is no indication that such benefits are in any way related to the current appeal.  Thus, as those records are irrelevant to the Veteran's current appeal, VA is not required to obtain them.  Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).



Legal Principles and Analysis

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  To establish entitlement to service-connected compensation benefits, a veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service-the so-called 'nexus' requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  Service connection may be granted for any disease initially diagnosed after service when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Sensorineural hearing loss (organic disease of the nervous system), if manifest to a degree of 10 percent within one year after separation from active duty, may be presumed to have been incurred in service. 38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137; 38 C.F.R. §§  3.307, 3.309.  Alternatively, a nexus to service may be established where there is continuity of symptomatology since service.  Walker v. Shinseki, 708 F.3d 1331, 1338-40 (Fed. Cir. 2013).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits.  VA shall consider all information and lay and medical evidence of record in a case and when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

The Veteran claims service connection for hearing loss disability and tinnitus due to noise exposure from boiler rooms and aircraft.  As the Veteran claims he experiences ringing in his ears, he currently has tinnitus.  Charles v. Principi, 16 Vet. App. 370, 347 (2002).  The Board finds, however, that his tinnitus was not incurred in or related to service; nor was his claimed hearing loss disability.

In a July 2011 VA examination, objective testing did not reveal hearing loss as defined by 38 C.F.R. § 3.385.  From 500 to 4000 Hertz, neither ear exceeded 20 decibels and Maryland CNC speech discrimination scores were at least 94 percent bilaterally.  The examiner noted that service treatment records showed numerous audiograms dating from October 1987 to July 1992 which indicated hearing within normal limits from 500 to 6000 Hertz bilaterally.  She also noted that an audiogram from June 2009 showed hearing within normal limits from 250 to 8000 Hertz bilaterally.  She opined that the claimed hearing loss was less likely than not caused by or a result of military acoustic trauma because current testing was within normal limits as it was in 2009.  Moreover, all audiograms found in the claims file indicated hearing within normal limits and no decrease in hearing sensitivity could be observed.  Tinnitus was also less likely than not caused by or a result of military acoustic trauma because there was no tinnitus found in the claims file.  

The Board finds the July 2011 examiner's opinion to be of significant weight since the examiner conducted testing on the Veteran, reviewed the complete claims file, and provided an opinion that is consistent with the evidence of record.  As stated by the July 2011 examiner, service treatment records from October 1987 through July 1992 consistently show hearing within normal limits and fail to show complaints of tinnitus.  Significantly, in the July 1992 separation examination, the Veteran reported no history of hearing loss.  Although the examiner noted high frequency hearing loss in the right ear, no ear exceeded 15 decibels except for the right ear at 6000 Hertz, which was noted to be 20 decibels.  Similarly, abnormalities were noted at 6000 and 8000 Hertz in February 1988.  However, such findings did not establish the presence of hearing loss disability and in light of the other "normal" findings chronicity (of an organic disease of the nervous system) could be legitimately questioned.  Even assuming, without conceding, that such evidence were sufficient to establish in-service hearing loss (but not disability), he would not warrant service connection because he has failed to establish current hearing loss disability.  See Holton, 557 F.3d at 1366.  The only evidence that could possibly support finding a present disability is a July 2009 VA medical record that stated that otoacoustic emissions responses were slightly outside the normal range at 3000 Hertz in the right ear and at 4000 Hertz in the left ear.  However, the examiner there ultimately diagnosed the Veteran with normal bilateral hearing sensitivity.  More significantly, that medical record did not contain any findings that would satisfy the requirements of 38 C.F.R. § 3.385.

In spite of the above, the Veteran insists that his hearing loss and tinnitus are related to service.  Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997).  In this case, the Veteran is competent to report symptoms because this requires only personal knowledge as it comes to him through his senses.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  However, his claims are inconsistent with the more probative evidence of record.  In light of the separation examination and the recent VA examination disclosing normal hearing, we conclude that any assertion of continuity is not credible.  Similarly, since we find that the assertion of current hearing loss disability is not credible, we find the assertion of tinnitus commencing in service to be not credible.

Thus, the Board finds that the Veteran statements are entitled to little probative value.  As such, the preponderance of the evidence weighs against a finding that the Veteran's hearing loss or tinnitus were incurred in, or related to, his military service.  38 C.F.R. §§ 3.303, 3.304.  As post-service medical records fail to show hearing loss manifesting to a compensable degree within a year of service, presumptive service connection is not warranted.  38 C.F.R. §§ 3.307, 3.309.  Nor is there evidence of a continuity of symptomatology since service.  Walker, 708 F.3d at 1338-40.  Therefore the claim is denied.  In reaching this decision the Board considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against the Veteran's claim, the doctrine is not for application. Gilbert v. Derwinski, 1 Vet. App. 49 (1990).






ORDER

Entitlement to service connection for bilateral hearing loss disability is denied.

Entitlement to service connection for tinnitus is denied.



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


